Citation Nr: 1529033	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  08-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and major depressive disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1966 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the issue on appeal was characterized by the RO as entitlement to service connection for depressive disorder claimed nervous condition, stress, sadness, and lack of sleep, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

In August 2012, April 2013, and May 2014, the Board remanded this claim for additional development.  The case has been returned to the Board for further appellate review.  

Although the Veteran filed a January 2015 notice of disagreement regarding the denial of the application to reopen a claim of service connection for bronchial asthma, it appears that the RO is actively processing this issue.  Accordingly, the Board will not remand this appeal for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  Here, pursuant to his request for a Board hearing, the Veteran was scheduled for a video-conference hearing on March 18, 2010, at the RO.  The Veteran did not appear for the scheduled hearing; however, since that time he has obtained new representation and requested another Board hearing at the RO.  See July 2014 Appointment of Individual as Claimant's Representative; December 2014 report of general information.  Accordingly, the Board finds that a Board hearing should be scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

